138 S.W.3d 527 (2004)
In re Dewayne Marks SHELTON, Relator.
No. 14-04-00454-CV.
Court of Appeals of Texas, Houston (14th Dist.).
May 27, 2004.
Dewayne Marks Shelton, Houston, pro se.
Panel consists of Justices YATES, ANDERSON, and HUDSON.


*528 OPINION
PER CURIAM.
On May 11, 2004, Relator, filed a petition for writ of mandamus in this Court. See Tex. Gov't code ann § 22.221 (Vernon Supp.2003); see also Tex.R.App. P. 52. Relator seeks a writ of mandamus directing the trial court to set a reasonable bail, to rule in writing on pretrial motions, and to set a pretrial hearing two weeks before trial.
We deny relator's petition for writ of mandamus. He has not fully complied with the requisites of Texas Rule of Appellate Procedure 52.